PER CURIAM.
This appeal from a conviction for murder in the second degree presents the question of whether the trial court committed reversible error when it denied a defense *49motion for mistrial because the assistant state attorney made improper remarks in his closing argument. We hold that, while the attorney’s statements may have been outside the scope of arguments permitted, they were not of such a nature that they could not have been completely cured by objection to the court and instruction to the jury. Cf. Morris v. State, 100 Fla. 850, 130 So. 582 (1930). Nor were such statements of such a nature as to have deprived the appellant of a fair trial. Upon this record, no abuse of the trial judge’s discretion in such matters has'been shown. See Wingate v. State, Fla.App.1970, 232 So.2d 44.
Affirmed.